Citation Nr: 1421405	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-29 582	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims in May 2013, which vacated and remanded that part of a November 2012 Board decision denying a rating in excess of 50 percent for PTSD.  The Board remanded the case for additional development in December 2013.  The appeal initially arose from a November 2008 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

A review of record shows that additional development is required in this case for an adequate determination of the issues on appeal.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board's December 2013 remand instructions included a request that the Veteran be scheduled for a VA psychiatric examination to determine the current severity of his PTSD.  The examiner was also specifically requested to provide a full multi-axial diagnosis pursuant to the "DSM-IV" to include a global assessment of functioning (GAF) score related to the Veteran's PTSD and to indicate the degree of social and occupational impairment due to PTSD.  Although the Veteran was provided an examination in March 2014, the examiner applied the diagnostic criteria for PTSD pursuant to the "DSM-5" and provided no GAF score nor indication of the degree of social and occupational impairment due to PTSD.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records, not yet associated with the claims file and associate them with the claims file.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The examiner must review the claims file and the report should note that review.  The examiner should specifically provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  All signs and symptoms of the Veteran's service-connected PTSD should be reported in detail.  The examiner should also describe the impact of the Veteran's PTSD on his occupational and social functioning.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

